



EXHIBIT 10.1
[csicompresscotmlogoa13.jpg]


May 9, 2016


Mr. Timothy A. Knox
6904 Paradise Lane
Midland, Texas 79707


Re:    Amendment to Employment Agreement (the “Employment Agreement”) dated as
of August 4, 2014, between CSI Compressco GP Inc. (the “Company”) and Timothy A.
Knox


Dear Tim:


In order to address the challenges that the Company continues to face with the
downturn in the oil and gas market, we are implementing workweek schedule and
wage reductions.


Please sign below to confirm your consent and agreement that your current Base
Salary set forth in Section 3.1 of the Employment Agreement will be reduced by
10% from $400,000 to $360,000 (on an annual basis) effective May 14, 2016. You
also understand that your incentive compensation under the CICP (as defined in
the Employment Agreement) for 2016 will be based on your Base Salary in effect
on December 31, 2016. You further acknowledge and agree that this salary
reduction does not constitute “Good Reason” for termination as defined in
Section 4.4 of the Employment Agreement.


In this very difficult market, we appreciate your continued commitment and hard
work.


Sincerely,


/s/Bass C. Wallace, Jr.            
Bass C. Wallace, Jr., General Counsel


Agreed to and acknowledged
on May 9, 2016 by:


/s/Timothy A. Knox                 
Timothy A. Knox




CSI Compressco LP P.O. Box 60760, Midland, TX 79711.
1-432-563-1170 www.csicompressco.com

